Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 09/06/2022, in response to the rejection of claims 1-3, 6-7, 9-15, 19-21 from the final office action, mailed on 07/08/2022, by amending claims 1-2, 6-7, 19, is acknowledged and will be addressed below.

Election/Restrictions
Claims 16-18 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) In regards to the “the baffle arrangement, configured to reflect heat radiation from an inner volume of the vapor distributor” of Claim 1 and “wherein the baffle arrangement is configured to at least one of: reduce heat radiation from the vapor distributor into the evaporation crucible through the vapor conduit; and prevent material splashes from the evaporation crucible into the vapor distributor” of Claim 3,
The “reflect heat radiation from an inner volume of the vapor distributor” and “reduce heat radiation… ; and prevent material splashes…” is an operational result caused by use of the baffle, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches a baffle arrangement in the conduit, it will be considered the apparatus is clearly capable of reducing heat radiation… ; and preventing material splashes…”.

(2) In regards to the “further comprising a first heater for heating the evaporation crucible to a first temperature, a second heater for heating the vapor distributor to a second temperature above the first temperature, and a heater controller for controlling an evaporation rate by adjusting the first temperature” of Claim 12,
The “to a first temperature”, “to a second temperature above the first temperature”, and “by adjusting the first temperature” are mere operational results caused by use of the heaters, in other words, they merely recite an operation of the heaters, thus the limitations do not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches plural heaters, it will be considered the apparatus is clearly capable of performing claimed operations.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 20170356079, hereafter ‘079) in view of Yang et al. (US 20050072361, hereafter ‘361), Lee et al. (US 20070074654, hereafter ‘654), and Gersdorff (US 20110081504, hereafter ‘504).
Regarding to Claim 1, ‘079 teaches:
Evaporation source (title, the claimed “An evaporation source”);
The vapor deposition material are placed inside the heating chamber 4 (Figs. 3-4, [0025], the claimed “comprising: an evaporation crucible for evaporating a material”);
The plurality of nozzles 50 of the present invention may be evenly arranged on the mixing chamber 5, so that the vapor deposition material vapor can be evenly sprayed from the nozzles 50, so as to form the vapor deposition film ([0025], note the plural nozzles spray the coating material in a shower form, thus it is an area showerhead, the claimed “a vapor distributor configured as an area showerhead with a plurality of nozzles, for directing the evaporated material toward a substrate, the plurality of nozzles directed toward”);
A channel 6 used to connect the heating chamber 4 and the mixing chamber 5 ([0024], the claimed “a vapor conduit extending in a conduit length direction from the evaporation crucible to the vapor distributor and providing a fluid connection between the evaporation crucible and the vapor distributor”);
Fig. 3 shows each nozzle 50 has an axis extending in the conduit length direction (the claimed “wherein at least one nozzle of the plurality of nozzles has a nozzle axis extending in, or essentially parallel to, the conduit length direction”);
A middle plate 60 may be disposed inside the channel 6, wherein the middle plate 60 with more than one through holes, and so that the middle plate 60 can prevent the unevaporated melted liquid from being sprayed into the mixing chamber 5 ([0026], the claimed “and a baffle arrangement in the vapor conduit, the baffle arrangement comprising a first shielding plate that leaves a first vapor passage past the first shielding plate”);
As discussed in the claim interpretation above, use of the middle plate intrinsically blocks heat transfer from the heating chamber 4 to the mixing chamber 5 and also from the mixing chamber 5 to the heating chamber 4 (the claimed “the baffle arrangement, configured to reflect heat radiation from an inner volume of the vapor distributor”).

‘079 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a vapor distributor configured as an area showerhead with a plurality of nozzles arranged in a plurality of nozzle rows extending in a row direction and arranged next to each other for directing the evaporated material toward a substrate, the plurality of nozzles directed toward a rotatable drum,
(1B) the baffle arrangement comprising a first shielding plate that leaves a first vapor passage past the first shielding plate and a second shielding plate that leaves a second vapor passage past the second shielding plate, such that the second vapor passage does not overlap with the first vapor passage in the conduit length direction.
(1C) the baffle arrangement comprising a polished metal or a polished metal coating configured to reflect heat radiation from an inner volume of the vapor distributor.

In regards to the limitation of 1A:
‘361 is analogous art in the field of coating (abstract). Fig. 12 of ‘361 shows plural opening 94 are arranged in a plurality of nozzle rows extending in a row direction and arranged next to each other, and further ‘361 teaches a substrate 12 to be coated is a semi-continuous or continuous web carried on a feeder roll 14, a process roll 16 and a take-up roll 18 (Fig. 1, [0053], note the process roll is a drum).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified nozzles of ‘079 to have plural nozzle rows, for the purpose of uniformly supplying coating material in a larger area, and further to have adopted a process roll, in the apparatus of ‘079, for the purpose of providing a proper substrate holder when processing a web-type substrate. When the drum is used, the nozzle rows are directed towards the substrate on the drum.

In regards to the limitation of 1B:
‘654 is analogous art in the field of deposition (title). ‘654 teaches As described previously with respect to the structure of the multi-layered inner plate 160, each layer thereof may include at least one aperture. For example, the first layer 161, the second layer 162, and the third layer 163 of the multi-layered inner plate 160 may have at least one aperture 161a, 162a and 163a, respectively, formed therein, as illustrated in FIG. 3B. However, it should be noted that the apertures 161a, 162a and 163a should not be aligned with each other (Fig. 3, [0044]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an additional plate having a gas passage, above or below the existing middle plate of ‘079, thus the gas passages of each plate are not overlapped with each other, for the purpose of minimizing splashing of evaporated material and reducing deposition onto a substrate.

In regards to the limitation of 1C:
Emphasized again, as discussed in the claim interpretation above, use of the middle plate intrinsically blocks heat transfer from the heating chamber 4 to the mixing chamber 5 and also from the mixing chamber 5 to the heating chamber 4. This means the blocked heat is reflected towards back. It is well-known that the use of internal baffles function as a heat-reflective baffle, see US 6053981, lines 20-22 of col. 4.

‘504 is analogous art in the field of deposition (title). ‘504 teaches in order to minimize the transport of heat from the gas inlet element 3 to the susceptor 4, at least the gas discharge surface 3' is highly polished and in particular gold-plated ([0023]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added highly polished surface, on the surfaces of the middle plate of ‘079, for the purpose of increasing the heat-reflective property of the middle plate, thus minimizing heat transport of heat.

Regarding to Claims 2-3,
As discussed in the claim 1 rejection above, the non-overlapped gas flow passages block linear propagation path, and further, the no gas passage portion of the plates intrinsically reduces heat radiation and material splash, see the claim interpretation above (the claimed “wherein the baffle arrangement blocks linear propagation paths through the vapor conduit from the evaporation crucible to the vapor distributor” of Claim 2, and “wherein the baffle arrangement is configured to at least one of: reduce heat radiation from the vapor distributor into the evaporation crucible through the vapor conduit; and prevent material splashes from the evaporation crucible into the vapor distributor” of Claim 3).

Regarding to Claim 9,
As discussed in the claim 1 rejection above, the nozzle of ‘079 is modified to have plural nozzle rows and the nozzle rows are directed toward the imported drum having a web type substrate, therefore, the row direction on the distributor 5 of ‘079 is perpendicular to the length direction of the channel 6 of ‘079 and the nozzle rows are arranged along the circumferential direction of the drum, see also Fig. 1 of ‘361 (the claimed “wherein the row direction is essentially perpendicular to the conduit length direction, and the plurality of nozzle rows is arranged next to each other in a circumferential direction of the rotatable drum”).

Regarding to Claim 11,
Fig. 3 of ‘079 shows the chamber 4 is below the chamber 5 (the claimed “wherein the evaporation crucible is arranged at least partially below the vapor distributor”);
Fig. 3 of ‘079 shows the nozzle 50 length direction and the nozzle axis extend in a vertical direction and also Fig. 4 shows the nozzle 50 length direction and the nozzle axis extend in a direction having an angle less than 45° relative to a vertical direction, further note vertically extending nozzle is commonly known feature (the claimed “wherein the conduit length direction and the nozzle axis extend in a vertical direction or in a direction having an angle of 450 or less relative to the vertical direction”).

Regarding to Claim 12,
‘079 teaches the heaters 7 of the present invention may also be heating plates for heating the corresponding heating chamber 4, mixing chamber 5, channel 6 and nozzles 50, whose temperatures can be adjusted according to actual circumstances ([0028], note adjustment is controlled by a heater controller, the claimed “further comprising a first heater for heating the evaporation crucible to a first temperature, a second heater for heating the vapor distributor to a second temperature above the first temperature, and a heater controller for controlling an evaporation rate by adjusting the first temperature”).

Regarding to Claim 13, ‘079 teaches:
Vapor deposition (abstract, note vapor deposition is performed in the vapor deposition apparatus, the claimed “A vapor deposition apparatus”);
The evaporation source of claim 1 was discussed in the claim 1 rejection with ‘361 above, thus it is omitted (the claimed “comprising: the evaporation source of claim 1”);
As discussed in the claim 1 rejection above, the ‘079 has a drum as a substrate holder for processing a web type substrate, see also Fig. 1 of ‘361 (the claimed “and the rotatable drum with a curved drum surface for supporting the substrate, wherein the plurality of nozzles of the evaporation source is directed toward the curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the evaporation source”).

Regarding to Claims 14-15,
‘079 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 14: further comprising an edge exclusion shield extending from the evaporation source toward the curved drum surface and comprising an edge exclusion portion for masking areas of the substrate not to be coated.
Claim 15: wherein the edge exclusion portion extends along the curved drum surface in a circumferential direction of the curved drum surface and follows a curvature thereof.

‘361 further teaches a deposition zone 38 is defined by one or more containment shields 40 that are disposed between the heat source 30 and the substrate 12 for confining the vaporized coating material 28 in the deposition zone (Fig. 1, [0056]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a shield from the mixing chamber of ‘079, to a specific area of the substrate along the drum surface, for the purpose of confining the vaporized coating material in the desired deposition zone of the specific area of the substrate along the drum surface, thus preventing deposition on an area not be coated.

Regarding to Claim 19,
Claim 19 is rejected for substantially the same reason as claim 13 rejection above, because the limitation of Claim 19 has all the limitation of Claim 13, which includes the limitations of Claim 1.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘079, ‘361, ‘654 and ‘504, as being applied to Claim 1 rejection above, further in view of Arimoto et al. (US 20030150377, hereafter ‘377).
Regarding to Claim 6,
As discussed in the claim 1 rejection above, the middle plate of ‘079 is modified to have plural plates having non-overlapped passages, and further Fig. 11 of ‘361 shows the two plates are spaced away by a distance, therefore, the combination of ‘079, ‘361, ‘654 and ‘504 teaches all the limitation “wherein the second shielding plate is arranged at a distance from the first shielding plate in the conduit length direction”, except the “of 3 cm or less”, in other words, it is only silent about the recited range. 

‘377 is analogous art in the field of vapor deposition (abstract). ‘377 teaches upper and lower partition plates, were made to face one another in an up/down direction with a spacing of 10 mm therebetween ([0070]).
Still furthermore, ‘377 clearly teaches in the case that a plurality of plates are combined, by providing spacing as appropriate between the plates, and staggering the positions of the gas flow holes between the upper and lower plates as shown in the diagrams, the effect of blocking unreacted fine powder generated through splashing from getting into the deposition chamber can be further improved ([0047]), therefore, the spacing between the two plates is a result effective variable to control effect of the blocking.

Consequently, even if ‘079 and ‘361 is silent about a specific distance range, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the distance as the claimed, for the purpose of improving blocking effect, and/or since it has been held that discovering an optimum or workable range of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 21,
Claim 21 is rejected for substantially the same reason as claim 6 rejection above, because the “essentially corresponds to a length of the vapor conduit” of Claim 19 is also a part of the distance range, thus discovering an optimum or workable range of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (the claimed “wherein a distance between the first and second shielding plates essentially corresponds to a length of the vapor conduit”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘079, ‘361, ‘654 and ‘504, as being applied to Claim 1 rejection above, further in view of Min et al. (US 20100043710, hereafter ‘710).
Regarding to Claim 7,
As discussed in the claim 1 rejection above, the middle plate of ‘079 is modified to have plural plates having non-overlapped passages (the claimed “wherein the baffle arrangement comprises a first shielding plate and a second shielding plate”).
‘079 further teaches wherein the middle plate 60 is clamped on the inner wall of the channel 6 ([0026], note a circular shaped hole is well-known feature, the claimed “the first shielding plate is an plate that circumferentially abuts at an inner wall of the vapor conduit”).

‘079, ‘361, ‘654 and ‘504 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: the first shielding plate is an annular plate that circumferentially abuts at an inner wall of the vapor conduit and has a round or circular opening, and the second shielding plate is a round or circular plate that is centrally arranged in the vapor conduit downstream or upstream of the opening and shields the opening.

‘710 is analogous art in the field of deposition ([0003]). Fig. 3 of ‘710 shows portion 31 has an annular shaped plate having a circular opening in a center, and portion 33 is a wall plate shielding the circular opening in a vertical direction, thus, as shown in Fig. 4, flow fields form to allow the vapor to sequentially flow through the inlet 34a, the first floor space 32a, the first channels 35, the second channels 37, the second floor space 32b. Note the examiner considers the structure of ‘710 is also a different shape of non-overlapped gas flow passages of the baffle.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified baffle plates, to be a different type of multi plate baffles having non-overlapped gas flow passages, for the purpose of improving the effect of blocking by preventing fusible material from being splashed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘079, ‘361, ‘654 and ‘504, as being applied to Claim 1 rejection above, further in view of Matsumoto et al. (JP 2015-108185, filed in IDS, hereafter ‘185).
Regarding to Claim 10,
‘‘079, ‘361, ‘654 and ‘504 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: wherein the plurality of nozzle rows is shifted with respect to each other by a row offset in the row direction.

‘185 is analogous art in the field of deposition (English abstract). Fig. 10 of ‘185 shows shifted nozzle rows.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the array of nozzles, so to have shifted nozzle rows, for the purpose of improving uniformity of deposited film.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘079, ‘361, ‘654 and ‘504, as being applied to Claim 19 rejection above, further in view of Lotz et al. (US 20140208565, hereafter ‘565).
Regarding to Claim 20,
‘079, ‘361, ‘654 and ‘504 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 20: comprising at least three evaporation sources arranged one after the other in a circumferential direction around the rotatable drum, each evaporation source defining a coating window on the curved drum surface extending over an angular range of 10° or more and 45° or less, wherein conduit length directions of adjacent evaporation sources enclose an angle of 10° or more and 45° or less, respectively.

‘565 is analogous art in the field of coating (abstract). ‘565 teaches two or more deposition sources 130 can be provided. For example, four, five, six, or even more, such as 8, 10 or 12 deposition sources can be provided ([0032]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added more sources, one after the other in a circumferential direction around the rotatable drum, for the purpose of performing multi-layer deposition. 

Teaching of deposition zone by shield is discussed in the rejection of Claims 14-15 with ‘361 above (Note the deposition zone is a coating window). Therefore, the coating window is determined depending on a desired application, in other words, when a large deposition zone is required, the coating window will be larger and when a small deposition zone is required, the coating window will be smaller, thus the angle for the coating window is a result effective adjustable parameter.
Consequently, even if a specific angle range is silent, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed angle range for each deposition zone, since it has been held that discovering an optimum or workable range of a result effective variable involves only routine skill in the art, see MPEP 2144.05. 
Furthermore, when multiple deposition sources are imported along the drum surface, there intrinsically exists an angle between the conduit length directions of adjacent evaporation sources and the angle is merely adjusted by adjusting the distance between the adjacent evaporation sources.
Consequently, even if a specific angle range is silent, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed angle range for the adjacent evaporation sources, since it has been held that discovering an optimum or workable range of a result effective variable involves only routine skill in the art, see MPEP 2144.05. 

Response to Arguments
Applicants’ arguments filed on 09/06/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718